Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 18 is objected to because of the following informalities:  The language “different imaging time, different aspect of the object.” Should be “different imaging time or different aspect of the object” Appropriate correction is required.

Claim 21 is objected to because of the following informalities:  The language “different imaging time, different aspect of the object.” Should be “different imaging time or different aspect of the object” Appropriate correction is required.


Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-7 and 9-21  are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Eichhorn et al. (US 2004/0167806) as cited in an IDS.

Regarding claim 1, Eichhorn teaches a method of displaying an image, the method comprising:

causing a display device (abstract, ¶11, ¶44: display) to display a first annotation mark on a first microscopic image associated with an observation target object, 

wherein the first annotation mark is based on a second position information of a second annotation mark on a second microscopic image associated with the observation target object (See Fig. 6C. ¶87-90.), and
wherein the first microscopic image and the second microscopic image include images of a same tissue or a same cell, and the first microscopic image includes an image of a different object from the second microscopic image (See Fig. 6C. ¶87-90.).

Regarding claim 2, Eichhorn teaches the method of Claim 1, wherein the first microscopic image and the second microscopic image are images of at least one of a cell, a tissue, or an organ of a living body (See Fig. 8A, ¶101: “[…]For example, when a tissue specimen on a microscope slide has substantial thickness, it is frequently difficult to capture the entire specimen in a single vertical focal plane. […]”).

Regarding claim 3, Eichhorn teaches the method of Claim 1, wherein the first microscopic image and the second microscopic image are images registered as related images (¶89-90)..

Regarding claim 4, Eichhorn teaches the method of Claim 1, wherein the first microscopic image and the second microscopic image are images corresponding to at least one of different focusing positions, different layers, different imaging times, or different aspects of the object (See Fig. 8A, ¶84-89, ¶188-194, all in conjunction. See claim 26, of Eichhorn. The examiner notes, that all slides are obtained based upon different focusing levels, even the interpolated slides. As such, all of the optical axis is based upon the position and furthermore direction from which the focus positions exist.).

Regarding claim 5, Eichhorn teaches the method of Claim 1, wherein the first microscopic image and the second microscopic image have a first resolution (¶89-90).

Regarding claim 6, Eichhorn teaches the method of Claim 1, wherein the first annotation mark is an image visually indicating a first position information of the first microscopic image (See Fig. 6C. ¶87-90: The annotation has position information by being located in a particular location and has content information by the information it is intended to represent).

Regarding claim 7, Eichhorn teaches the method of Claim 1, wherein the first annotation mark includes a predetermined shaped frame (¶89)..


Regarding claim 9, Eichhorn teaches the method of Claim 1, wherein the first annotation mark is an image visually indicating a relationship between the first microscopic image and the second microscopic image  (See Fig. 6C. ¶87-90.)..

Regarding claim 10, Eichhorn teaches the method of Claim 1, further comprising:
causing the display device to adjust and display the first annotation mark on an approximate center portion of an image displayed on a display area of the display device (¶219).

Regarding claim 11, Eichhorn teaches the method of Claim 1, further comprising:
causing the display device to display the second annotation mark with the second microscopic image (See Fig. 6C. ¶87-90.).

Regarding claim 12, Eichhorn teaches the method of claim 11, further comprising:
causing the display device to display the first annotation mark with the first microscopic image in response to switching from the second microscopic image to the first microscopic image (See Fig. 4B-4F, 6C, ¶84-90, the user may make any particular layer visible or not in the form of enabling or disabling. Consequently, an annotation selected in the form of disabling or enabling, that is overlaying a different layer that is above it, would read on the claim language. Also see ¶191).

Regarding claim 13, Eichhorn teaches the method of Claim 1, further comprising:
causing the display device to display the first annotation mark on the first microscopic image based on an operation to the second microscopic image (See Fig. 4B-4F, 6C, ¶84-90 – The examiner notes, that the enabling or disabling of a particular set of annotations, in the form of a first or second annotation, may be a form of canceling another set of other annotations in the form of a first or second annotation.)..

Regarding claim 14, Eichhorn teaches the method of Claim 1, further comprising:
causing the display device to move to a first position of the first annotation mark based on an operation to the second annotation mark on the second microscopic image(See Fig. 4B-4F, 6C, ¶84-90 – The examiner notes, that the enabling or disabling of a particular set of annotations, in the form of a first or second annotation, may be a form of canceling another set of other annotations in the form of a first or second annotation.).

Regarding claim 15, Eichhorn teaches the method of Claim 1, further comprising:
causing the display device to display the first annotation mark on the first microscopic image in a case that is a first display mode(See Fig. 4B-4F, 6C, ¶84-90, the user may make any particular layer visible or not in the form of enabling or disabling. Consequently, an annotation selected in the form of disabling or enabling, that is overlaying a different layer that is above it, would read on the claim language. Also see ¶191); and
not to display the first annotation mark in a case that is a second display mode which is different from the first display mode (See Fig. 4B-4F, 6C, ¶84-90, the user may make any particular layer visible or not in the form of enabling or disabling. Consequently, an annotation selected in the form of disabling or enabling, that is overlaying a different layer that is above it, would read on the claim language. Also see ¶191).
.
Claim 16 and 19 recites similar limitations to that of claim 1.

Regarding claim 16, Eichhorn teaches a method of displaying an image, the method comprising:
causing a display device to display a first annotation mark on a first image associated with an observation target object, wherein the first annotation mark is based on a second position information of a second annotation mark on a second image associated with the observation target object, and wherein the first image and the second image include images of a same observation target object, and the first image includes an image of a different object from the second image.

Regarding claim 17, Eichhorn teaches the method of Claim 16, wherein the first image and the second image are images of medical images, pathological images, biological images or material images (¶30: microscope medical images, Fig. 7C and 8A, )..
18. The method of Claim 16, wherein the first image and the second image are images corresponding to different focusing positions (Claim 26), different layers (See Fig. 6C. ¶87-90.), different imaging time, different aspect of the object (See Fig. 6C. ¶87-90.).


Claim 20 recites similar limitations to that of claim of 17 and thus of rejected under similar rationale as detailed above.

Claim 21 recites similar limitations to that of claim of 18 and thus of rejected under similar rationale as detailed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J CRADDOCK whose telephone number is (571)270-7502. The examiner can normally be reached Monday - Friday 11:00 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J CRADDOCK/Primary Examiner, Art Unit 2616